DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:  
Figure 4 – there are two separate “100” labels here (circled below). One should be removed.
Figure 6 – both jaws are labeled “172” here (circled below). The bottom jaw should be labeled “174” instead.
 
    PNG
    media_image1.png
    509
    577
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    684
    792
    media_image2.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2 and 4 objected to because of the following informalities:
Claim 2 – “the first and second pulleys” in line 2 should be amended to read “the first and second cam pulleys” instead.
Claim 4 – the preamble contains the phrase “the surgical according to claim 3”, which is missing a word. The preamble should be amended to read “the surgical tool according to claim 3” instead.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a respective second cam pulley" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The second cam pulley is introduced in claim 1, therefore using the article “a” in this instance introduces indefiniteness over whether the cam pulley referenced in claim 7 is a different cam pulley. It is recommended the claim be amended to read “the respective second cam pulley” instead.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 17 of U.S. Patent No. 9,937,626 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the present application are anticipated by the ‘626 patent. Although minor language changes exist between the claims, such as “a pair of jaws” versus “a first jaw; a second jaw”, the specific language of the preambles, etc. the current limitations of claims 1 and 12 can be found in claims 1 and 11, respectively, of the ‘626 patent. The dependent claims are also either identical or anticipated by the corresponding dependent claims of the ‘626 patent. Please note the table below for the corresponding claim matches.
Current Application Claim
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
Patent 9,937,626 Corresponding Claim
1
1
2
3
4
5
6
7
8
9
10
11
12
13
17
17


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefanchik et al. (PGPub US 2013/0140835 A1).
With respect to claim 1, Stefanchik et al. discloses a surgical tool (see Figs. 3A-B) comprising: a first jaw (110A); a second jaw (110B); a first cam pulley (150A) positioned to open or close the first and second jaws (110A-B) about a first axis (axis through 140 in Fig. 3A); and a second cam pulley (106B) positioned to rotate the first and second jaws (110A-B) about a second axis (axis through 124 in Fig. 3A, PP [0200]: "The cable 708 is then wrapped counterclockwise around a guide pulley 106B in the distal wrist assembly 100", capable of rotating jaws around 124) that is different from the first axis (different axis from 140), the first and second cam pulleys (150A and 106B) coupled to the first and second jaws (note that the limitation does not require direct attachment, 106B couples to the jaws via 104 and 150A is directly attached to one jaw).
Regarding claim 2, Stefanchik et al. further discloses a cam follower (140 in Fig. 3B) that couples the first and second pulleys (150A and 106B) to the first and second jaws (110A-B, note that the claim limitation does not require direct attachment).
With respect to claim 3, Stefanchik et al. further discloses wherein the first cam pulley (150A) multiplies a closure force acting on the first and second jaws (110A-B) as the first cam pulley (150A) is rotated to close the first and second jaws (110A-B) (150A is capable of doing this, all pulleys provide a multiplication/ratio of input to output forces).
With respect to claim 7, Stefanchik et al. further discloses wherein the first cam pulley (150A) includes at least one cam plate (142A), and wherein a cam link (136A) is pivotally connected to a respective one cam plate (142A) and a respective second cam pulley (connected to 106B via 124, claim language does not require direct connection).
With respect to claim 10, Stefanchik et al. further discloses wherein the first cam pulley (150A in Fig. 3B) includes at least one cam plate (surface 142A) and wherein at least one cam linkage (136A) is pivotably connected (note that the claim language does not require a direct connection) to a respective one cam plate (142A) and a respective proximal portion of a respective jaw (110A).
Regarding claim 12, Stefanchik et al. discloses an end effector (see Figs. 3A-B) connectable to a robot arm of a robotic surgical system (abstract), the end effector comprising: at least one cam plate (142B-C in Fig. 3B); a pair of jaws (110A-B) supported on the at least one cam plate (142B-C supports the jaws, see Fig. 3A), wherein each jaw (110A-B) includes a pivot point (140) connected to the at least one cam plate (142B-C)
Regarding claim 13, Stefanchik et al. further discloses a wrist assembly (see Fig. 3A) supporting the pair of jaws (110A-B), the wrist assembly including: a proximal hub (102) defining a longitudinal axis (axis running the length of 102); and a distal hub (104) pivotally connected to the proximal hub (connects to 102 via 124) wherein the distal hub (104) defines a longitudinal axis (axis along length of 104) and wherein the proximal hub (102) and the distal hub (104) are pivotable about a first pivot axis (124) that is oriented transverse to the longitudinal axis of the proximal hub (102); and wherein the pair of jaws (110A-B) are pivotally connected to the distal hub (104) of the wrist assembly wherein the at least one cam plate (142B-C) is pivotable about a second pivot axis (140) that is oriented transverse to the longitudinal axis of the distal hub (104) of the wrist assembly.
Allowable Subject Matter
Claims 4-6, 8-9, 11, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of these dependent claims filed on 1/14/2019 could either not be found or was not suggested in the prior art of record.
 Regarding claim 4, Stefanchik et al. fails to disclose wherein the first cam pulley defines at least one arcuate slot formed in a surface thereof, each arcuate slot including: a first end portion spaced a first radial distance from the pivot axis of the first cam pulley; and a second end portion spaced a second radial distance from the pivot axis of the first cam pulley; and wherein each jaw is in sliding and camming connection with a respective arcuate slot of the first cam pulley. Furthermore, the prior art of record does not suggest any motivation to modify the Stefanchik et al. disclosure to arrive at these features.
With respect to claims 5-6, Stefanchik et al. fails to disclose wherein the first cam pulley defines a single arcuate slot formed therein and wherein a proximal end portion of each jaw defines an angled slot formed therein wherein the angled slots diverge from one another in a proximal direction and wherein a cam pin is slidably disposed within the arcuate slot of the first cam pulley and the angled slot of each jaw. Furthermore, the prior art of record does not suggest any motivation to modify the Stefanchik et al. disclosure to arrive at these features since one of the jaws of Stefanchik et al. is integrally formed with the cam pulley and would not require these slots and the cam pin to form a connection.
Regarding claims 8-9, Stefanchik et al. fails to disclose wherein the respective cam pulley defines a longitudinally extending slot formed therein and wherein the cam link includes a first end portion pivotally connected to the one cam plate and a second end portion pivotably and slidably connected to the longitudinally extending slot formed in the respective cam pulley. Furthermore, the prior art of record does not suggest any motivation to modify the Stefanchik et al. disclosure to arrive at these features.
Regarding claim 11, Stefanchik et al. fails to disclose wherein the first cam pulley includes a pivot pin disposed along the second axis and wherein the pivot pin non-rotatably supports the cam plate and wheren the at least one cam linkage includes: a first cam linkage having a proximal link non-rotatably extending from the pivot pin of the first cam pulley and a distal link pivotably interconnecting the proximal link of the first cam linkage and the proximal portion of the first jaw; and a second cam linkage having a proximal link non-rotatably extending from the pivot pin of the first cam pulley and a distal link pivotably interconnecting the proximal link of the second cam linkage and the proximal portion of the second jaw wherein the proximal link of the second cam linkage is radially offset from the proximal link of the first cam linkage. Furthermore, the prior art of record does not suggest any motivation to modify the Stefanchik et al. disclosure to arrive at these features.
With respect to claim 14, Stefanchik et al. fails to disclose wherein the cam pulley is pivotally supported, on the at least one cam plate, at the second pivot axis, the cam pulley defining at least one arcuate slot formed in a surface thereof, each arcute slot including: a first end portion spaced a first radial distance from a pivot axis of the first cam pulley; and a second end portion spaced a second radial distance from the pivot axis of the first cam pulley; and wherein the proximal portion of each jaw is in sliding and camming connection with a respective arcuate slot of the cam pulley. Furthermore, the prior art of record does not suggest any motivation to modify the Stefanchik et al. disclosure to arrive at these features.
Regarding claims 15-16, Stefanchik et al. fails to disclose wherein the cam pulley includes a pivot pin disposed along the second pivot axis and wherein the pivot pin non-rotatably supports at least one cam plate. Specifically, the pivot pin (140) of Stefanchik et al. rotatably supports the cam plate (142B-C). Furthermore, the prior art of record does not suggest any motivation to modify the Stefanchik et al. disclosure to arrive at these features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (PGPub US 2004/0193146 A1) teaches a pulley and camming wrist assembly (see Figs. 26-27A).
Julian et al. (PGPub US 2002/0120254 A1) teaches jaws (58.1 and 58.2 in Fig. 8) with pulleys and arcuate slots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                             

                                                                                                                                                                /TUAN V NGUYEN/Primary Examiner, Art Unit 3771